



kirklandslogoa01.jpg [kirklandslogoa01.jpg]


5310 Maryland Way
Brentwood, TN 37027
United States Of America




April 16, 2018


Via Hand Delivery


Ms. Nicole Strain




Dear Nicole:


On behalf of Kirkland’s Inc. (the “Company”), this letter agreement addresses
your continuing role with the Company following the resignation of Mike Madden.
We appreciate your willingness to serve the Company.


As you know, the Company is in the process of conducting a search for a new
Chief Executive Officer. If you remain employed by the Company for 90 days
following the start date of the new permanent Chief Executive Officer (“90-Day
Period”), you will be paid a bonus of $25,000 promptly thereafter (“Retention
Bonus”) Further, if you are terminated without cause (as defined below) or if
you quit for good reason (as defined below) during the time period from now
until the end of such 90-Day Period, you shall be entitled to receive, promptly
after such separation of service, the Retention Bonus.


As used above the term “cause” shall mean the occurrence of any of the
following, as determined in good faith by the Company: (i) alcohol abuse or use
of controlled drugs (other than in accordance with a physician’s prescription)
by you; (ii) illegal conduct or gross misconduct by you which is materially and
demonstrably injurious to the Company, without limitation, fraud, embezzlement,
theft or proven dishonesty; (iii) your conviction of a misdemeanor involving
moral turpitude or a felony; (iv) your entry of a guilty or nolo contendere plea
to a misdemeanor involving moral turpitude or a felony, (v) your material breach
of any agreement with, or duty owed to, the Company or its affiliates, or (vi)
your failure, refusal or inability to perform, in any material respect, your
duties to the Company or its Affiliates, which failure continues for more than
fifteen (15) days after written notice thereof from the Company.


The term “good reason” shall mean the occurrence of any of the following: (i)
the assignment of any duties inconsistent with your position, authority, duties
or responsibilities, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities;
(ii) a reduction by the Company in your annual salary, provided that if the
salaries of substantially all of the Company’s senior executive officers
(including the Company’s President and CEO) are contemporaneously and
proportionately reduced, a reduction in your salary will not constitute “Good
Reason” hereunder; (iii) the failure by the Company, without your consent, to
pay to you any portion of your current compensation, except pursuant to a
compensation deferral elected by you, other than an isolated and inadvertent
failure which is remedied by the Company promptly after receipt of notice from
you; (iv) the relocation of the Company’s principal executive offices to a
location more than 35 miles from the current location of such offices, or the
Company’s requiring you to be based anywhere other than the Company’s principal
executive offices, except for required travel on the Company’s business; or (v)
the failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this agreement. For the avoidance of doubt,
failure to name you permanent Chief Financial Officer shall not be deemed a
material diminution in your position authority, duties or responsibilities
within the meaning of clause (i) of the above definition, and a reduction in
your annual salary as a result of your resuming the role of Controller shall not
be deemed a breach of class (ii) of the above definition.


Except as expressly provided above, your employment will continue on the same
basic terms as in place prior to the date of this letter, and both parties
hereto acknowledge that your employment relationship with the Company remains an
“at will” relationship. To acknowledge your agreement with the foregoing, please
execute and date this letter in the space provided below and return the executed
original to me.













--------------------------------------------------------------------------------





Sincerely,


Kirkland’s Inc.


By:    /s/ Michael Cairnes
Title:    Acting Chief Executive Officer




Agreed on April 16, 2018:


/s/ Nicole Strain
Nicole Strain







